DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 7,460,126) in view of Bouge (US 9,026,745).

Referring to claims 1-2, 13 and 21, Grantham discloses a system (fig. 1, system 100) comprising: a buffer (fig. 3, reading stage 210) comprising: a first allocated portion (fig. 3, queue 321) associated with a first thread (fig. 3, thread 1 313); and a second allocated portion (fig. 3, queue 322) associated with a second thread (fig. 3, thread 2 314); and direct memory access DMA engine (6:35-42, DMA) coupled to the buffer, the DMA engine to: in response to receiving a request (fig. 4, stripe 303 to processing stage 215).

Grantham and Bouge are analogous art because they are from similar problem solving area in multithreads execution. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Grantham and Bouge before him or her to modify the shared memory of Grantham to include the shared memory reallocation of Bouge, thereafter the shared memory is reallocated from first thread to second thread. The suggestion and/or motivation for doing so would be obtaining the advantage of running multiple threads under finite resources (2:4-7) as suggested by Bouge. Therefore, it would have been obvious to combine Grantham with Bouge to obtain the invention as specified in the instant application claims.

	As to claim 3, Bouge discloses the system of claim 2, wherein the request is first request, wherein the DMA engine is to: receive a second request to allocate an additional amount of space (fig. 7A, reduce memory usage 704) to the second allocated portion; and in response to receiving the second request: shift the third 

	As to claims 4, 13 and 18, Grantham discloses the system of claim 1, wherein the first thread is associated with a first display peripheral (fig. 5, output 541) and the second thread is associated with a second display peripheral (fig. 5, output 542).

	As to claim 5, Bouge discloses the system of claim 1, wherein shifting the second allocated portion of the buffer maintains contiguity of allocated portions of the buffer and concatenates free space at an end of the buffer (fig. 7B, free all memory 734).

	As to claims 6-8, Bouge discloses the system of claim 5, wherein the DMA engine is to generate an interrupt/register indication (fig. 7A, confirmation received 708; 5:16-21, register) when contiguity of the allocated portions established after deallocating the amount of space (fig. 7A, reduce usage 706).

	As to claim 9, Grantham discloses the system of claim 1, wherein the DMA engine is configured to deallocate the amount of space from the first allocated portion upon a sync event (4:46-61, synchronized media output) for the first thread.


	As to claim 14, Grantham discloses the vehicle of claim 13, further comprising a memory (fig. 1, memory 115) coupled to the DMA engine, wherein the DMA engine is further to read display content for the first thread and the second thread from the memory.

	As to claim 15, Grantham discloses the vehicle of claim 13, further comprising: a first processor (fig. 1, media processor 120) coupled to the display subsystem; a second processor (fig. 1, CPUs 110) coupled to the first processor and to the display subsystem; and a third (fig. 1, CPUs 110) processor coupled to the first processor and to the display subsystem.

	As to claim 19, Grantham discloses the vehicle of claim 18, the display subsystem further comprising: a first overlay manager (fig. 5, rendering node 521) coupled to the first video channel; .

	Allowable Subject Matter
Claims 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that 1) Grantham’s DMA engine is in a wrong position in the pipeline and only involved after the data being loaded into the memory and 2) Grantham’s reading stage 210 only loads data of a fixed and uniform size which does not allocate and deallocate buffer as claimed (pp.7-10).
Examiner reminds applicant that the arguments appear directed to Grantham’s features at levels not relied on by the rejection, and limitations that are not necessarily required by claim language.  For example, the claim term “a DMA engine” is merely a circuit that allocate/deallocate and shift buffer space as recited in the claims and nothing more.
buffer deallocation with data leaving reading stage 210 to processing stage 215, and buffer allocation with data entering reading stage 210 from storage 105. 
Grantham’s buffers 321 is dedicated to thread 1, and buffer 322 is dedicated to thread 2. Grantham’s reading stage 210 operates as a pool of multiple queues for threads where buffer space does not shift (or make available) from one buffer to another, i.e., from buffer 321 to buffer 322 or vice versa. 
Bouge teaches approach to make more memory available for second thread by reducing memory usage from first thread. Bouge teaches shifting memory availability from that was allocated for and utilized by the first thread to the second thread. 
As an example, the combined teachings from Grantham and Bouge could be understood as shifting portion of buffer 321 of the first thread to become buffer 322 of the second thread.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182